          Case 7:19-cv-00269-DC Document 25 Filed 10/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION

TYLER LACKEY, ET AL.,                         §
Individually and on behalf of all others      §
similarly situated,                           §
       Plaintiffs,                            §
                                              §
v.                                            §      NO.     MO:19-CV-00269 DC
                                              §
PUMPCO ENERGY SERVICES, INC.,                 §
ET AL.,                                       §
     Defendants.                              §

                                             ORDER

       The parties have notified the Court they have settled this case pursuant to the Parties’

Joint Notice of Settlement (Doc. 23) filed October 29, 2020.

        Accordingly, this case is ADMINISTRATIVELY CLOSED without prejudice to its

being reopened to enter a final order of dismissal or to enter other orders if the settlement is not

consummated. Counsel in this case is ordered to file the papers necessary to dismiss this action

on or before THIRTY (30) days from the docketing of this order.

       All pending motions, if any, are therefore DENIED AS MOOT.

       The Court VACATES the Final Pretrial Conference and Trial setting.

       It is so ORDERED.

       SIGNED this 30th day of October, 2020.




                                              DAVID COUNTS
                                              UNITED STATES DISTRICT JUDGE
